Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions

Claims 28-51 are currently pending in the application. 

	
Applicant’s election of compound B and election sustained release as the form of administration in the reply filed on 07/16/21 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Thus, the requirement is deemed proper and is therefore made FINAL.


Claims 32-33, 39-40, and 43-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.  Claims 28-31, 34-38, 41-42, and 46-51 are examined on the merits herein.

     Priority

	Acknowledgment is made of applicant's claim for foreign priority.  It is noted, however, that the earlier application that provides enablement support is found in the th, 2003 (the date of the PCT application).

						   IDS

	The information disclosure statement (IDS) submitted on 10/20/20 is acknowledged and has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112 (Lack of Antecedent Basis)
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 34, 41-42, 46, and 50 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 34, 41-42, 46, and 50 recite the limitations "the vagina" in claims 34 and 41, lines 1-2; “the form” in claim 42, line 2; “the form of an immediate release drug delivery system” in claim 46, line 2; “a coating for the pathogen”; and “the site of transmission” in claim 50, line 2.  Specifically, the claims contains no earlier recitation or limitation of said terms and provides no reference as to which exact element is being referred to in the claims.  Thus, it is unclear as to what element the limitations were 

Provisional Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-31, 34-38, 41, and 48 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim16 of U.S. Patent No. 7,935,710 (hereinafter Van Roey US Patent Application No. ‘710). Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to a method of reducing transmission of H. Ducreyi or treating chancroids administering compounds encompassed by formula (I) or formula (II). The claimed invention and U.S. Patent ‘710 are rendered obvious over another as the claimed invention teaches a subgenus of a method of reducing infection due to H. Ducreyi (i.e. treating chancroids) comprising administering specific but also reducing infection due to H. Ducreyi (i.e. treating chancroids) comprising administering a broad genus of either a compound of formula (I) or (III) which encompasses the instant specific compound, compound B.  The examiner contends that while U.S. Patent ’710 aimed to reduce infection and/or transmission of HIV, U.S. Patent ‘710 also aimed to reduce infection due to H. Ducreyi (also known as treatment of chancroids since H. Ducreyi causes chancroids) by administering compounds that overlap in scope with the instant invention.  Moreover, U.S. Patent ‘710 also teaches that said infection occurs via the vagina as is being recited in the instant invention and given that chancroids is an STD, one skilled in the art would have found it obvious to administer said compound to the genitals and/or vagina.  Additionally, the examiner maintains that it well established that because sexual intercourse is known to occur via the vagina, thus it would be obvious for said infection to occur via the vagina.  Given that U.S. Patent Van Roey '710 teaches reducing infection due to H. Ducreyi by administering either a compound of formula (I) or (II), the examiner contends that the instant invention is encompassed by U.S. Patent ‘710 since the instant invention teaches compounds that are encompassed by the broad formulae of Van ‘710 and because Van ‘710 teaches reducing transmission of infection due to H. Ducreyi. Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding U.S. Patent No. 7,935,710.


Claim Rejections - 35 USC § 112
Notice of Pre-AIA  or AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-29, 34-36, 41-42, 46-47, and 49-51 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling reducing transmission of infection due to HIV by administering compound B and while enabling for reducing infection due to H. Ducreyi (i.e. treating chancroids) comprising administering compound B, does not reasonably provide enablement for reducing infection due to H. ducreyi comprising administering every single compound delineated in claims 28-29 and 35-36.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.



[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method for treating chancroids in a patient in need thereof, comprising administering to the patient a compound or a composition comprising a compound delineated in claims 29 or 35, a N-oxide, a pharmaceutically acceptable addition salt; quaternary amine or a stereochemically isomeric form thereof. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art.  As illustrative of the state of the art, the examiner cites the fact that while applicant demonstrated reduction of HIV infection and while applicant alluded to the use of compound B (i.e. the elected species) in the reduction of growth of H. Ducreyi utilizing compound B, nowhere in the H. Ducreyi, the examiner contends that absent demonstration from applicant demonstrating that the various compounds of the instant invention can indeed reduce transmission or infection of H. Ducreyi or treat chancroids, the examiner maintains that the claims are not enabled for utilizing every single compound delineated in the claims.  As a result, the examiner contends that absent demonstration from applicant demonstrating that the various compounds of the instant invention can indeed reduce transmission or infection of H. Ducreyi or treat chancroids, the examiner maintains that the breadth of the claims are not enabled.
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of chancroids” utilizing compounds delineated in the instant claims. While such “treatment” might theoretically be possible by administering compound B, as a practical matter it is nearly impossible to achieve a treatment for chancroids utilizing every single compound delineated in the aforementioned claims. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for treating chancroids by administering compounds delineated in claims 28 and 35.   No reasonably specific guidance is provided concerning useful therapeutic protocols for reducing infection of H. Ducreyi and/or treating chancroids, other than compound B. The latter is corroborated 

The instant disclosure provides no evidence to suggest that this unique activity can be extrapolated to structurally divergent compounds, for example, those containing a methoxy attachment to pyrimidine and/or fluorine functional attachment groups to the aromatic rings, and thus does not meet the “how to use” prong of 35 USC 112, first paragraph with regard thereto.

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed compounds could be predictably used for the treatment of chancroids as inferred by the claims and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


Conclusion
No claims are allowed.


(571)270-3503. The examiner can normally be reached on M-T 5:30-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-
273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
07/28/2021




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.